Citation Nr: 9928945	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the claim for service connection for a low back 
condition, claimed as secondary to service-connected pes 
planus, is well grounded.  

2. Whether the claim for service connection for a bilateral 
hip condition, claimed as secondary to service-connected pes 
planus, is well grounded.  

3. Whether the claim for service connection for a bilateral 
knee condition, claimed as secondary to service-connected pes 
planus, is well grounded.  

4. Whether the claim for service connection for a bilateral 
ankle condition, claimed as secondary to service-connected 
pes planus, is well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1943 to February 1946.  

In March 1990, the Board of Veterans Appeals denied service 
connection for disabilities of the hips, knees, ankles, and 
back, to include arthritis, as being proximately due to or 
the result of a service-connected disability, namely, 
bilateral pes planus.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for a 
low back condition, a bilateral hip condition, a bilateral 
knee condition, and a bilateral ankle condition, each claimed 
as secondary to service-connected pes planus.  The veteran 
appealed.  

In its May 1994 rating decision, the RO denied the claim on a 
de novo basis.  Considering that, since the Board's March 
1990 decision, competent medical evidence has been received 
suggesting a nexus, based on aggravation, between the 
veteran's service-connected bilateral pes planus and his 
claimed low back, bilateral hip, bilateral knee, and 
bilateral ankle conditions, the Board agrees that, although 
the March 1990 decision is final, de novo review of the claim 
is now appropriate.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998).   
Because the RO has denied the claims as not well grounded, 
the Board has recharacterized the issues accordingly.

When this matter was previously before the Board in April 
1998, it was remanded for further development.  However, as 
the RO has continued the denial of the claims, they have been 
returned to the Board for further consideration. 

FINDINGS OF FACT

1.  In various statements, the veteran asserts that he 
suffers from low back, bilateral hip, bilateral knee, and 
bilateral ankle conditions, each claimed as secondary to 
service-connected bilateral pes planus.  

2.  The record contains medical evidence indicating that the 
veteran may suffer from conditions affecting the low back, 
bilateral hips, bilateral knees, and bilateral ankles, and 
evidence suggesting a relationship, based on aggravation, 
between his service-connected bilateral pes planus and those 
conditions.

3.  The veteran's claim is plausible.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for low back, bilateral 
hip, bilateral knee, and bilateral ankle conditions, as 
secondary to service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§  3.310 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the veteran's case, he is not claiming direct service 
connection for his alleged low back, bilateral hip, bilateral 
knee, and bilateral ankle conditions.  Rather, he is claiming 
each as secondary, that is, proximately due to or the result 
of his service-connected bilateral pes planus.  

Of record is a September 1995 letter from S. Hanske, M.D., 
essentially noting that he was aware the veteran's claim had 
been denied because of a lack of evidence of a disability.  
However, he points out and refers to the veteran's October 
1994 VA examination in which, after examining the veteran, 
the podiatrist diagnosed severe subtalar pronation with 
secondary pain in the knees and hips due to that pronation.  
Dr. Hanske continued that it has been well documented in the 
podiatry literature that the patellofemoral pain is common 
sequelae to excessive pronation.  Essentially, the veteran 
has a board-certified expert in podiatry stating that there 
is a definite pronation difficulty leading to additional 
symptoms, and Dr. Hanske noted that he agreed with that 
opinion.  

In a February 1996 letter to the veteran, D. Ryan, D.P.M., 
wrote that he had reviewed the veteran's records and found 
that the veteran had a chronic history of bilateral foot and 
ankle discomfort.  It was the physician's opinion that the 
veteran's extreme pronation of his feet certainly is 
contributing to his foot and leg discomfort.  

Pursuant to an April 1997 VA orthopedic examination, which 
diagnosed degenerative arthritis of the lumbosacral spine, 
bilateral second degree pes planus, minimal flattening of the 
femoral head, and minimal degenerative arthritis of both 
knees, the examining physician was requested to offer an 
opinion as to the relationship of his findings to pes planus.  
It was his opinion that it is possible that the pes planus 
was a contributing factor in producing abnormal lines of 
force and abnormal stress aggravating degenerative process in 
the hips, knees, and lumbosacral spine.  However, it is not 
possible, at the present time, to make a positive 
determination as to cause and effect.  He further related 
that the veteran would have the degenerative arthritis of his 
lumbosacral spine without any prior history of foot trauma or 
abnormality.  Further, the objective abnormalities in the 
hips and knees are minimal degree and may not account for the 
symptoms of which the veteran complains.  Also, the physician 
opined that it is possible that this was a contributing 
factor in causing degenerative processes in the hips, knees, 
and lumbosacral spine, but it is also possible that the 
degree of degeneration that the veteran has in those areas 
would have occurred independently of any trauma or damage to 
the feet.  

The same VA examining physician, in September 1997, opined 
that that it is likely that the mild degenerative changes in 
the veteran's knees and lumbosacral spine were aggravated by 
the pes planus which could be presumed to put abnormal stress 
on the weight bearing structures above the feet.  However, 
given the veteran's age, degenerative changes of weight 
bearing joints are quite common and the veteran's changes do 
not appear to be severe.  Further, the physician noted that 
it is likely the veteran would have degenerative changes in 
the knees and in the lumbosacral spine at his present age in 
the absence of any abnormalities of the feet.  The physician 
summarized that it is likely that the pes planus has been a 
contributing factor in producing the disabilities diagnosed 
in the knees and the lumbosacral spine, but it is likely that 
this is not the major factor and it is likely that these 
changes would be present in nearly the observed extent in the 
absence of any disability of the feet.  

Pursuant to the Board's April 1998 remand, the veteran 
underwent VA orthopedic examination in May 1998.  Upon 
examination of the veteran and his records, the physician 
noted that the veteran has a moderately severe bilateral pes 
planus.  The physician opined that certainly in part the 
veteran's pes planus is causally related to the veteran's 
soft tissue pain complaints in the foot, ankle, calves, 
thighs and trochanteric region are related to his pes planus.  
The examiner was unable to relate the veteran's back pain to 
pes planus.  He further offered that there are no significant 
degenerative changes in the hips, knees, spine or ankles that 
are related to pes planus.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection also may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a); see also Harder v Brown, 5 Vet. App. 
183, 187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). In such instances, 
however, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.

Because the RO has denied the veteran's claim on the basis 
that it was not well-grounded, the preliminary question to be 
answered in this case is whether the veteran has, in fact, 
presented evidence of a well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); see also 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In support of his claim, the veteran has submitted numerous 
medical statements from treating physicians indicating that 
he currently experiences problems with his back, hips, knees, 
and ankles, and suggesting that his service-connected pes 
planus may aggravate those conditions.  Hence, there is 
evidence suggesting that the veteran has the currently 
claimed disabilities, and that there is a nexus between such 
conditions and a service-connected disability, and his claims 
are, at least, plausible.  While this was suggested in the 
prior remand, upon further review, the Board finds that the 
veteran's claims are well grounded.


ORDER

As evidence of a well-grounded claim for service connection 
for low back, bilateral hip, bilateral knee, and bilateral 
ankle conditions, each claimed as secondary to service-
connected bilateral pes planus has been presented, the appeal 
is granted to this extent.  


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for low back, bilateral 
hip, bilateral knee, and bilateral ankle conditions, each 
claimed as secondary to service-connected bilateral pes 
planus, the RO must now consider the claim on the merits.  
However, prior to doing so, additional development to fulfill 
the duty to assist and to comply with the Board's prior 
remand instructions is warranted, even though such action 
will, regrettably, further delay a decision in this case..  

The Board requested that the RO schedule the veteran to under 
VA examination.  The examiner specifically was requested to 
provide opinion, with respect to each condition diagnosed, as 
to whether it is at least as likely as not that such 
condition (1) is causally or etiologically related to the 
veteran's service-connected pes planus; or (2) was aggravated 
by the veteran's pes planus.  The Board also directed that if 
aggravation of any condition was found, the examiner was to 
attempt to quantify the degree of additional impairment 
resulting from the aggravation, in terms of any diminution in 
range of motion of the affected joint, if possible.  

The Board notes that the veteran underwent a VA medical 
evaluation in May 1998.  Unfortunately, the medical opinions 
offered pursuant to the Board's remand still do not address 
the Board's concerns.  In the medical report of the 
examination, the physician noted that the veteran has 
moderately severe bilateral pes planus and that, in part, his 
soft tissue pain complaints in the foot, ankle, calves, 
thighs and trochanteric region are related to his pes planus; 
and indicated that he was unable to  to relate the veteran's 
complaints of back pain to pes planus.  However, the examiner 
did not identify a specific disability associated with pain 
in the areas noted above, or indicate the nature of the 
relationship between the complaints noted above and the 
service-connected pes planus.  Specifically, if is is 
determined that any condition is aggravated by the veteran's 
service-connected bilateral pes planus, the examiner was 
requested to must identify the additional degree of 
disability resulting from the aggravation and, if possible, 
to express such disability in terms of additional degrees of 
motion loss.  

Because the medical opinion receive does not adequately 
resolve the questions central to consideration of the 
veteran's claims, a supplemental medical opinion must be 
obtained and, if necessary, he must undergo further medical 
evaluation for resolution of those questions.  The Board 
notes further that a  remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 268, 271 (1998).  After accomplishing the 
requested development, the RO must readjudicate the terms of 
the remand 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should forward the claims 
folder, to include complete copies of the 
Board's April 1998 and present REMANDS, 
to the physician who conducted the 
veteran's May 1998 VA examination.  
Following a thorough review of the claims 
folder, with emphasis on the results of 
his May 1998 examination, the examining 
physician should provide a supplemental 
medical report to specifically address 
the following:  

(a) What, or if any, disorder is 
medically shown currently present in 
the veteran's (i) low back, (ii) 
each hip, (iii)each knee, and (iv) 
each ankle (in addressing this 
matter, the examiner must 
specifically address whether there 
is any underlying pathology to 
account for the veteran's complaints 
with respect to each of the above 
body parts);  
(b) With respect to each disability 
diagnosed, whether it is at least as 
likely as not that the disability is 
etiologically (causally) related to 
the veteran's service-connected 
bilateral pes planus;  
(c) If, in the physician's opinion, 
a diagnosed condition is not 
etiologically related to his 
service-connected bilateral pes 
planus, then whether it is at least 
as likely as not that the diagnosed 
condition is aggravated by the 
veteran's service-connected 
bilateral pes planus; and, if so, 
(d) The additional degree of 
disability resulting from the 
aggravation of each nonservice-
connected disability by the service-
connected pes planus, to be 
expressed in terms of additional 
degrees of motion loss, if any. 

If necessary, the veteran should be 
scheduled to undergo further examination, 
to include all appropriate tests and 
studies.  If the veteran is examined by 
any physician other than the one who 
conducted the May 1998 examination, the 
examiner must address the questions posed 
above.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall, 11 Vet. App. at 
271.  If any action taken is deficient in 
any manner, appropriate corrective action 
should be undertaken.

4.  After completion of the above 
development, and undertaking any 
additional deemed warranted by the 
record, the RO should adjudicate the 
veteran's claims for service connection 
for a low back condition, and for 
bilateral hip, knee, and knee conditions 
on the basis of all evidence of record, 
and all pertinent legal authority, to 
include 38 C.F.R. § 3.310(a) and the 
Allen decision.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals










